The defendant was indicted for violation of the prohibition law and was convicted of unlawful possession of intoxicating liquors and of transporting the same. He was sentenced to serve a term of six months on the roads and fined $250.00 and costs.
From judgment pronounced the defendant appealed.
The evidence tended to show that the defendant and another drove a truck into the woods about seventy-five or one hundred yards from the public road, got out and walked back into the woods. When they returned the defendant Rhyne had a half-gallon jar of whiskey under each arm. The officers were lying in wait at the truck and the defendant broke the jars and escaped. These events took place about nine o'clock at night. The trial judge permitted an officer to *Page 147 
testify that early next morning he went back into the woods "in the same spot where they went" and found three five-gallon cans which were empty.
The defendant objected to this testimony and assigns the admission thereof as error.
There was ample evidence to support the conviction, irrespective of the evidence objected to. However, the finding of the empty cans at the identical spot where the defendant went the night before was a competent circumstance.
No error.